Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE:
     The following is an examiner’s statement of reasons for allowance:
The closest prior art of records, (US pub. no. 2014/0081685 A1 to Thacker et al.), and (US pub. no. 2013/0212583 A1 to Gordon et al.), taken alone or in combination do not specifically disclose or suggest the claimed recitations (claims 1, 15, and 20) of (“...determining based on a set of rules whether the task satisfies a predetermined condition in view of the task data, the activity data, and the IM channel information, the predetermined condition representing risk of failure to complete, wherein determining that the task satisfies the predetermined condition includes at least one of following: determining whether there was a meeting associated with the task conducted in a second predetermined period of time in the past based on timestamps of the one or more calendar events, determining whether a number of days since a last meeting of the task was conducted is greater than a first predetermined threshold based on the timestamps of the one or more calendar events, or determining that the task lacks future meetings, when there was a meeting associated with the task conducted in the second predetermined period of time and the number of days since the last meeting of the task was conducted is greater than the first predetermined threshold; and in response to determining that the task satisfies the predetermined condition, generating a message indicating the task satisfies the predetermined condition; classifying the tasks into a plurality of groups based on the predetermined conditions that the tasks satisfy, each group associated with one of the predetermined conditions; generating a notification message for each of the plurality of groups, the notification message describing the predetermined condition associated with the group; and transmitting the notification message for each group to a predetermined destination over a network…”, when taken in the context of claims as a whole.  
The dependent claims are allowed as they depend upon allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SOUGH HYUNG can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES E ANYA/Primary Examiner, Art Unit 2194